COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-043-CV





IN THE INTEREST OF N.H.T., A CHILD









----------



FROM THE 231
ST
 
DISTRICT COURT OF TARRANT COUNTY



----------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

------------

On May 26, 2005 and June 8, 2005, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P. 
42.3(c).  Appellant responded by letter on June 29, 2005 stating that he was withdrawing his appeal.  This court then requested appellant to file a motion to withdraw the appeal under rule of appellate procedure 10 and also requested appellant to pay the applicable filing fees for the motion and the notice of appeal.  The appellant has not filed a motion and has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).  

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court's order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.



PER CURIAM





PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: July 21, 2005



FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts Of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).